Exhibit 10.2

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of May 15, 2015 among NAVIDEA PHARMACEUTICALS, INC.,
a Delaware corporation (“Borrower”), MACROPHAGE THERAPEUTICS, INC., a Delaware
corporation (“Macrophage”; collectively with each entity that becomes a
“Grantor” hereunder as contemplated by Section 5.12, the “Grantors” and each, a
“Grantor”), CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” L.P. and PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.
(together, the “Lenders” and each, a “Lender”) and CAPITAL ROYALTY PARTNERS II
L.P., as control agent for the Secured Parties (in such capacity, the “Control
Agent” and, together with the Lenders, the “Secured Parties” and each, a
“Secured Party”).

 

The Secured Parties have agreed to provide term loans to Borrower as provided in
the Loan Agreement (as defined below).

 

To induce the Secured Parties to extend credit under the Loan Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Grantor has agreed to grant a security interest in the
Collateral (as defined below) of such Grantor as security for the Secured
Obligations (as defined below).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.          Definitions, Etc.

 

1.01    Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Check,”
“Commodity Account”, “Commodity Contract”, “Deposit Account”, “Document”,
“Electronic Chattel Paper”, “Encumbrance,” “Equipment”, “Fixture”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of -Credit Right”, “Proceeds,” “Promissory Note,” “Record” and
“Supporting Obligation” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Entitlement Holder”,
“Financial Asset”, “Securities Account”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

 

1.02    Additional Definitions. In addition, as used herein:

 

“Collateral” has the meaning assigned to such term in Section 3.01.

 

“Control Agent” has the meaning assigned to such term in the preamble.

 

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Code.

 

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 

 

 

 

“Excluded Asset” means, to the extent any property is excluded from the
Collateral solely by operation of Section 3.02, such property.

 

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Grantor on the date hereof and identified in Annex 2.

 

“Issuers” means, collectively, (a) the respective Persons identified on Annex 2
under the caption “Issuer”, (b) any other Person that shall at any time be a
Subsidiary of any Grantor, and (c) the issuer of any equity securities hereafter
owned by any Grantor.

 

“Joinder” has the meaning specified in Section 5.12.

 

“Loan Agreement” means that certain term loan agreement, dated as of the date
hereof, among Borrower and the Secured Parties, as such agreement is amended,
supplemented, or otherwise modified, restated, extended, renewed, or replaced
from time to time.

 

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations in part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.

 

“Pledged Property” means the Deposit Accounts, the Pledged Shares, the
Securities Accounts, the Commodity Accounts and all or any part of any other
present or future interests of any Grantors in Investment Property, including
all of the present or future Security Entitlements of such Grantor as
Entitlement Holders in respect of such Security Entitlements, all of the present
or future Commodity Contracts of such Grantor as commodity customers in respect
of such Commodity Contracts, all credit balances relating to such property, all
Chattel Paper, Electronic Chattel Paper, Instruments and Letter-Of-Credit Rights
of Grantors, and all other rights and benefits accruing to or arising in
connection with such property, and all Proceeds of such property.

 

“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and (ii)
all other Shares of any Issuer now or hereafter owned by any Grantor, together
in each case with (a) all certificates representing the same, (b) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (c) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.

 

2

 

 

“Secured Obligations” means, with respect to each Grantor, the Obligations of
such Grantor.

 

“Secured Parties” means each of the Persons listed on the signature pages hereto
as “Secured Party” and their successors and assigns as Lenders under the Loan
Agreement.

 

“Secured Parties Representative” has the meaning specified in Section 4.05.

 

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

 

“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world, together, in each case, with the
product lines and goodwill of the business connected with the use thereof.

 

1.03    Other Defined Terms. All other capitalized terms used and not defined
herein have the meanings ascribed to them in the Loan Agreement.

 

Section 2.          Representations and Warranties. Each Grantor represents and
warrants to the Secured Parties that:

 

2.01    Organizational Matters; Enforceability, Etc. (a) Each Grantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The execution, delivery and performance of
this Agreement, and the grant of the security interests pursuant hereto, (a) are
within such Grantor’s powers and have been duly authorized by all necessary
corporate or other action, (b) do not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority
or court, except for (i) such as have been obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the security
interests created pursuant hereto, (c) will not violate any applicable law or
regulation or the charter, bylaws or other organizational documents of such
Grantor or any order of any governmental authority or court binding upon such
Grantor or its property, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Grantor or any of its
assets, or give rise to a right thereunder to require any payment to be made by
any such person, and (e) except for the security interests created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of such Grantor.

 

(b)          This Agreement has been duly executed and delivered by such Grantor
and constitutes, a legal, valid and binding obligation of such Grantor,
enforceable against such Grantor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3

 

 

2.02    Title. (a) Such Grantor is the sole beneficial owner of the Collateral
in which it purports to grant a lien hereunder, and no lien exists upon such
Collateral (and no right or option to acquire the same exists in favor of any
other Person) other than Permitted Liens.

 

(b)          The security interest created or provided for herein constitutes a
valid first-priority (subject to Permitted Priority Liens) perfected lien on
such Collateral, subject, for the following Collateral, to the occurrence of the
following: (i) in the case of Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the filing of a UCC
financing statement naming such Grantor as debtor, the Secured Parties as
secured parties, and listing all personal property as collateral, (ii) with
respect to any Deposit Account, Securities Account or Commodity Account, the
execution of agreements among such Grantor, the applicable financial institution
and the Control Agent, effective to grant “control” (as defined in the UCC) over
such Deposit Account, Securities Account or Commodity Account to the Control
Agent, (iii) with respect to any Intellectual Property not described in the
foregoing clause (i), the filing of this Security Agreement or a short-form
security agreement with the applicable Intellectual Property office of the
applicable government, and (iv) in the case of all certificated Shares, the
delivery thereof to the Control Agent, properly endorsed for transfer to the
Control Agent or in blank.

 

2.03    Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of such Grantor as of the date hereof are correctly set forth in
Annex 1. Annex 1 correctly specifies (i) the place of business of such Grantor
or, if such Grantor has more than one place of business, the location of the
chief executive office of such Grantor, and (ii) each location where Collateral
in excess of $250,000 is stored or located.

 

2.04    Changes in Circumstances. Such Grantor has not (a) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), or (b) except as specified in Annex 1, heretofore
changed its name.

 

2.05    Pledged Shares. (a) The Initial Pledged Shares constitute (a) 100% of
the issued and outstanding Shares of each Issuer (other than a Controlled
Foreign Corporation) beneficially owned by such Grantor on the date hereof
(other than any Shares held in a Securities Account referred to in Annex 7),
whether or not registered in the name of such Grantor and (b) in the case of
each Issuer that is a Controlled Foreign Corporation, (i) 65% of the issued and
outstanding shares of voting stock of such Issuer and (ii) 100% of all other
issued and outstanding shares of capital stock of whatever class of such Issuer
beneficially owned by such Grantor on the date hereof, in each case whether or
not registered in the name of such Grantor. Annex 2 correctly identifies, as at
the date hereof, the respective Issuers of the Initial Pledged Shares and (in
the case of any corporate Issuer) the respective class and par value of such
Shares and the respective number of such Shares (and registered owner thereof)
represented by each such certificate.

 

(b)          The Initial Pledged Shares are, and all other Pledged Shares that
in the future will constitute Collateral will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Shares issued by a
corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity). None of such Pledged Shares are or will be
subject to any contractual restriction, or any restriction under the charter,
bylaws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares (except for
any such restriction contained in or expressly permitted under any Loan
Document, including any Restrictive Agreement permitted under Section 9.11 of
the Loan Agreement).

 

4

 

 

2.06    Promissory Notes. Annex 3 sets forth a complete and correct list of all
Promissory Notes (other than any held in a Securities Account referred to in
Annex 7) held by such Grantor on the date hereof.

 

2.07    Intellectual Property. (a) Annexes 4, 5 and 6, respectively, set forth a
complete and correct list of all of the following owned by such Grantor on the
date hereof (or, in the case of any supplement to said Annexes 4, 5 and 6,
effecting a pledge thereof, as of the date of such supplement): (i) applied for
or registered Copyrights, (ii) applied for or registered Patents, including the
jurisdiction and patent number, (iii) applied for or registered Trademarks,
including the jurisdiction, trademark application or registration number and the
application or registration date, and (iv) trade names.

 

(b)          Except pursuant to licenses and other user agreements entered into
by such Grantor in the ordinary course of business that are listed in said
Annexes 4, 5 and 6 (including as supplemented by any supplement effecting a
pledge thereof), such Grantor has done nothing to authorize or enable any other
Person to use any Copyright, Patent or Trademark listed in said Annexes 4, 5 and
6 (as so supplemented), and all registrations listed in said Annexes 4, 5 and 6
(as so supplemented) are, except as noted therein, in full force and effect.

 

(c)          Such Grantor owns and possesses the right to use all Copyrights,
Patents and Trademarks listed on Annexes 4, 5 and 6, respectively. To such
Grantor’s knowledge, (i) except as set forth on Annex 4, 5 or 6 (as supplemented
by any supplement effecting a pledge thereof), there is no violation by others
of any right of such Grantor with respect to any Copyright, Patent or Trademark
listed on Annex 4, 5 or 6 (as so supplemented), respectively, and (ii) such
Grantor is not infringing in any respect upon any Copyright, Patent or Trademark
of any other Person. No proceedings alleging such infringement have been
instituted or are pending against such Grantor and no written claim against such
Grantor has been received by such Grantor, alleging any such violation, except
as may be set forth on Annex 4, 5 or 6 (as so supplemented).

 

2.08    Deposit Accounts, Securities Accounts and Commodity Accounts. Annex 7
sets forth a complete and correct list of all Deposit Accounts, Securities
Accounts and Commodity Accounts of such Grantor on the date hereof.

 

2.09    Commercial Tort Claims. Annex 8 sets forth a complete and correct list
of all commercial tort claims of such Grantor in existence on the date hereof.

 

2.10    Update of Annexes. Each of Annexes 1 through 8 may be updated by
Borrower from time to time to insure the continued accuracy of the
representations set forth in this Section 2 to be made on any upcoming date on
which representations and warranties are made incorporating the information in
such Annex, by Borrower providing notice (attaching an amended and restated
version of such Annex) in accordance with Section 12.02 of the Loan Agreement.

 

5

 

 

Section 3.          Collateral.

 

3.01    Granting Clause. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Grantor hereby pledges and grants to the Secured Parties as
hereinafter provided a security interest in all of such Grantor’s right, title
and interest in, to and under all of its property, in each case whether tangible
or intangible, wherever located, and whether now owned by such Grantor or
hereafter acquired and whether now existing or hereafter coming into existence,
including without limitation all of the following, but excluding all Excluded
Assets (collectively, and subject to the proviso at the end of this Section
3.01, “Collateral”):

 

(a)          all Accounts:

 

(b)          all As-Extracted Collateral;

 

(c)          all Chattel Paper and other Records;

 

(d)          all Checks;

 

(e)          all commercial tort claims, as defined in Section 9-102(a)(13) of
the NYUCC, arising out of the events described in Annex 8;

 

(f)          all Deposit Accounts;

 

(g)          all Documents;

 

(h)          all Encumbrances;

 

(i)          all Equipment;

 

(j)          all Fixtures;

 

(k)          all General Intangibles;

 

(l)          all Goods not otherwise described in this Section 3;

 

(m)          all Instruments, including all Promissory Notes;

 

(n)          all Intellectual Property;

 

(o)          all Inventory;

 

(p)          all Letters of Credit and all Supporting Obligations;

 

(q)          all Investment Property not otherwise described in this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

 

6

 

 

(r)          all Pledged Shares; and

 

(s)          all Proceeds of any of the foregoing, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor);

 

provided, however, that, nothing set forth in this Section 3.01 or any other
provision of this Agreement or any other Loan Document shall at any time
constitute the grant of a security interest in, or a Lien on, any Excluded
Asset, none of which shall constitute Collateral.

 

3.02    Controlled Foreign Corporations; Certain Leases and Licenses.
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and each Grantor shall not be deemed to have granted a
security interest in, any of such Grantor’s right, title or interest in:

 

(a)          any of the outstanding voting capital stock or other ownership
interests of a Controlled Foreign Corporation in excess of 65% of the voting
power of all classes of capital stock or other ownership interests of such
Controlled Foreign Corporation entitled to vote; provided that (i) immediately
upon the amendment of the Code to allow the pledge of a greater percentage of
the voting power of capital stock or other ownership interests in a Controlled
Foreign Corporation without adverse tax consequences, the Collateral shall
include, and each Grantor shall be deemed to have granted a security interest
in, such greater percentage of capital stock or other ownership interests of
each Controlled Foreign Corporation in which it has any interest and (ii) if no
adverse tax consequences to the applicable Grantor shall arise or exist in
connection with the pledge of any Controlled Foreign Corporation, the Collateral
shall include, and the applicable Grantor shall be deemed to have granted a
security interest in, all of the capital stock or other ownership interests of
such Controlled Foreign Corporation held by such Grantor;

 

(b)          any lease, license, contract or agreement to which any Grantor is a
party, in each case, if and only if, and solely to the extent that, (A) the
grant of a security interest therein shall constitute or result in a breach,
termination or default or invalidity thereunder or thereof (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable law or principles of equity) and (B) such lease, license,
contract or agreement (1) is an “off the shelf” license of intellectual property
that is not material to the operation of the business of the applicable Grantor
or which can be replaced without a material expenditure, or (2) is executed by
the applicable Grantor after the date hereof (provided that the applicable
Grantor, prior to entering into or obtaining such lease, license, contract or
agreement, used commercially reasonable efforts to permit the collateral
assignment thereof but was unsuccessful in obtaining such permission); provided
that immediately upon the time at which the consequences described in the
foregoing clause (A) shall no longer exist, the Collateral shall include, and
the applicable Grantor shall be deemed to have granted a security interest in,
all of such Grantor’s right, title and interest in such lease, license, contract
or agreement; or

 

7

 

 

(c)          any application for registration of a trademark filed on an
intent-to-use basis solely to the extent that the grant of a security interest
in any such trademark application would materially adversely affect the validity
or enforceability of the resulting trademark registration or result in
cancellation of such trademark application.

 

Section 4.          Further Assurances; Remedies. In furtherance of the grant of
the security interest pursuant to Section 3, the Grantors hereby jointly and
severally agree with the Secured Parties as follows:

 

4.01    Delivery and Other Perfection. Each Grantor shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Majority Lenders to create, preserve, perfect, maintain the
perfection of or validate the security interest granted pursuant hereto or to
enable the Secured Parties to exercise and enforce their rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:

 

(a)          if any of the Pledged Shares, Investment Property or Financial
Assets constituting part of the Collateral are received by the Grantor,
forthwith (x) deliver to the Control Agent the certificates or instruments
representing or evidencing the same, duly endorsed in blank or accompanied by
such instruments of assignment and transfer in such form and substance as the
Control Agent may request, all of which thereafter shall be held by the Control
Agent, pursuant to the terms of this Agreement, as part of the Collateral and
(y) take such other action as the Control Agent may deem necessary or
appropriate to duly record or otherwise perfect the security interest created
hereunder in such Collateral;

 

(b)          promptly from time to time deliver to the Control Agent any and all
Instruments constituting part of the Collateral, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as the
Control Agent may request; provided that (other than in the case of the
Promissory Notes described in Annex 3) until the occurrence of an Event of
Default that has not been waived in writing by the Majority Lenders in
accordance with the Loan Agreement, such Grantor may retain for collection in
the ordinary course any Instruments received by such Grantor in the ordinary
course of business and the Control Agent shall, promptly upon request of such
Grantor, make appropriate arrangements for making any Instrument delivered by
such Grantor available to such Grantor for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent requested by the
Control Agent, against trust receipt or like document);

 

(c)          promptly from time to time enter into such control agreements, each
in form and substance acceptable to the Majority Lenders, as may be required to
perfect the security interest created hereby in any and all Deposit Accounts,
Investment Property, Electronic Chattel Paper and Letter-Of-Credit Rights, and
will promptly furnish to the Control Agent true copies thereof;

 

8

 

 

(d)          promptly from time to time upon the request of the Control Agent,
(i) execute and deliver such short-form security agreements as the Majority
Lenders may deem necessary or desirable to protect the interests of the Secured
Parties in respect of that portion of the Collateral consisting of Intellectual
Property, and (ii) take such other action as the Majority Lenders may deem
necessary or appropriate duly to record or otherwise perfect the security
interest created hereunder in that portion of the Collateral consisting of
Intellectual Property registered or located outside of the United States;

 

(e)          promptly upon request of the Control Agent, cause the Secured
Parties to be listed as the lienholder on any certificate of title or ownership
covering any Motor Vehicle (other than Motor Vehicles constituting Inventory)
and within 120 days of such request deliver evidence of the same to the Control
Agent;

 

(f)          keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
the Majority Lenders may require in order to reflect the security interests
granted by this Agreement;

 

(g)          permit representatives of the Secured Parties, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Secured Parties to be present at such Grantor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Grantor with respect to the Collateral, all in such manner as the Majority
Lenders may require; and

 

(h)          (i) promptly from time to time upon the request of the Majority
Lenders, use commercially reasonable efforts to execute and deliver such real
property security documents, landlord consents and collateral access agreements
with respect to real Property owned or leased (as tenant) by such Grantor in the
United States, (ii) obtain a bailee waiver or other agreement from the lessor of
each leased property, the mortgagee of owned property or bailee or consignee
with respect to any warehouse, processor or converted facility or other location
where Collateral in excess of $250,000 is stored or located and (iii) cause to
be recorded in the appropriate real property records such documents delivered
pursuant to this Section 4.01(h) as the Control Agent may deem necessary or
appropriate.

 

4.02    Other Financing Statements or Control. Except as otherwise permitted
under the Loan Documents, no Grantor shall (a) file or suffer to be on file, or
authorize or permit to be filed or to be on file, in any jurisdiction, any
financing statement or like instrument with respect to any of the Collateral in
which the Secured Parties are not named as the sole secured parties (except to
the extent that such financing statement or instrument relates to a Permitted
Lien), or (b) cause or permit any Person other than the Control Agent or the
Secured Parties or any holder of a Permitted Priority Lien to have “control” (as
defined in Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) of any Deposit
Account, Securities Account, Commodity Account, Electronic Chattel Paper,
Investment Property or Letter-Of-Credit Right constituting part of the
Collateral.

 

4.03    Preservation of Rights. The Secured Parties shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

9

 

 

4.04    Special Provisions Relating to Certain Collateral. (a) Pledged Shares.

 

(i)          The Grantors will cause the Pledged Shares to constitute at all
times (1) 100% of the total number of Shares of each Issuer (other than a
Controlled Foreign Corporation) then outstanding owned by the Grantors and (2)
in the case of any Issuer that is a Controlled Foreign Corporation, 65% of the
total number of shares of voting stock of such Issuer and 100% of the total
number of shares of all other classes of capital stock of such Issuer then
issued and outstanding owned by the Grantors.

 

(ii)         Until the occurrence of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
the Grantors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not
inconsistent with the terms of this Agreement, the other Loan Documents or any
other instrument or agreement referred to herein or therein, provided that the
Grantors jointly and severally agree that they will not vote the Pledged Shares
in any manner that is inconsistent with the terms of this Agreement, the other
Loan Documents or any such other instrument or agreement; and the Control Agent
and Secured Parties shall execute and deliver to the Grantors or cause to be
executed and delivered to the Grantors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Grantors may reasonably request for the purpose of enabling the Grantors to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 4.04(a)(ii).

 

(iii)        Until the occurrence of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
the Grantors shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares paid in cash out of earned
surplus.

 

(iv)         After the occurrence of an Event of Default that has not been
waived in writing by the Majority Lenders in accordance with the Loan Agreement,
whether or not the Secured Parties or any of them exercises any available right
to declare any Secured Obligations due and payable or seeks or pursues any other
relief or remedy available to them under applicable law or under this Agreement,
the other Loan Documents or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Pledged Shares shall be
paid directly to the Secured Parties Representative for distribution to the
Secured Parties and retained by them as part of the Collateral, subject to the
terms of this Agreement, and, if the Secured Parties Representative shall so
request in writing, the Grantors jointly and severally agree to execute and
deliver to the Secured Parties Representative appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is waived in writing by the Majority Lenders in accordance with
the Loan Agreement, any such dividend or distribution theretofore paid to the
Secured Parties Representative shall, upon request of the Grantors (except to
the extent theretofore applied to the Secured Obligations), be returned by the
Secured Parties Representative to the Grantors.

 

10

 

 

(b)          Intellectual Property. (i) For the purpose of enabling the Secured
Parties to exercise rights and remedies under Section 4.05 at such time as the
Secured Parties shall be lawfully entitled to exercise such rights and remedies,
and for no other purpose, each Grantor hereby grants to the Secured Parties
Representative, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, and the right to assign, license or sublicense, any of the Intellectual
Property now owned or hereafter acquired by such Grantor, wherever the same may
be located, including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

 

(ii)         Notwithstanding anything contained herein to the contrary, but
subject to any provision of the Loan Documents that limits the rights of any
Grantor to dispose of its property, until the occurrence of an Event of Default
that has not been waived in writing by the Majority Lenders in accordance with
the Loan Agreement, the Grantors will be permitted to exploit, use, enjoy,
protect, defend, enforce, license, sublicense, assign, sell, dispose of or take
other actions with respect to the Intellectual Property in the ordinary course
of the business of the Grantors. In furtherance of the foregoing, until the
occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the Loan Agreement, the Secured Parties or
the Secured Parties Representative shall from time to time, upon the request of
the respective Grantor, execute and deliver any instruments, certificates or
other documents, in the form so requested, that the Grantors shall have
certified are appropriate in its judgment to allow it to take any action
permitted above (including relinquishment of the license provided pursuant to
Section 4.04(b)(i) as to any specific Intellectual Property). Further, upon the
payment in full of all of the Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) or earlier
expiration of this Agreement or release of the Collateral, the Secured Parties
Representative shall grant back to the Grantors the license granted pursuant to
Section 4.04(b)(i). The exercise of rights and remedies under Section 4.05 by
the Secured Parties shall not terminate the rights of the holders of any
licenses, covenants not to sue or sublicenses theretofore granted by the
Grantors in accordance with the first sentence of this Section 4.04(b)(ii).

 

(c)          Chattel Paper. The Grantors will (i) deliver to the Control Agent
each original of each item of Chattel Paper at any time constituting part of the
Collateral, and (ii) cause each such original and each copy thereof to bear a
conspicuous legend, in form and substance satisfactory to the Control Agent,
indicating that such Chattel Paper is subject to the security interest granted
hereby and that purchase of such Chattel Paper by a Person other than the
Control Agent without the consent of the Control Agent would violate the rights
of the Secured Parties.

 

4.05    Remedies. (a) Rights and Remedies Generally upon Event of Default. Upon
the occurrence of an Event of Default that has not been waived in writing by the
Majority Lenders in accordance with the Loan Agreement, the Secured Parties
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the NYUCC (whether or not the Uniform Commercial Code is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Parties were the sole and absolute owner thereof
(and each Grantor agrees to take all such action as may be appropriate to give
effect to such right). Upon the occurrence of an Event of Default that has not
been waived in writing by the Majority Lenders in accordance with the terms of
the Loan Agreement, the Majority Lenders shall appoint one of the Secured
Parties to act as a representative of all the Secured Parties (such Person, the
“Secured Parties Representative”) to exercise, on behalf of all the Secured
Parties, such rights and remedies of the Secured Parties described above; and
without limiting the foregoing:

 

11

 

 

(i)          the Secured Parties Representative may, in their name or in the
name of any Grantor or otherwise, demand, sue for, collect or receive any money
or other property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

 

(ii)         the Secured Parties Representative may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;

 

(iii)        the Secured Parties Representative may require the Grantors to
notify (and each Grantor hereby authorizes the Secured Parties Representative to
so notify) each account debtor in respect of any Account, Chattel Paper or
General Intangible, and each obligor on any Instrument, constituting part of the
Collateral that such Collateral has been assigned to the Secured Parties
hereunder, and to instruct that any payments due or to become due in respect of
such Collateral shall be made directly to the Secured Parties Representative or
as it may direct (and if any such payments, or any other Proceeds of Collateral,
are received by any Grantor they shall be held in trust by such Grantor for the
benefit of the Secured Parties and as promptly as possible remitted or delivered
to the Secured Parties Representative for application as provided herein);

 

(iv)         the Secured Parties Representative may require the Grantors to
assemble the Collateral at such place or places, convenient to the Secured
Parties and the Grantors, as the Secured Parties Representative may direct;

 

(v)          the Secured Parties Representative may require the Grantors to
cause the Pledged Shares to be transferred of record into the name of the
Secured Parties Representative or its nominee (and the Secured Parties
Representative agrees that if any of such Pledged Shares are transferred into
its name or the name of its nominee, the Secured Parties Representative will
thereafter promptly give to the respective Grantor copies of any notices and
communications received by it with respect to such Pledged Shares); and

 

(vi)         the Secured Parties Representative may sell, lease, assign or
otherwise dispose of all or any part of the Collateral, at such place or places
as the Secured Parties Representative deems best, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required by applicable statute and cannot be waived), and the Secured Parties,
Secured Parties Representative or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Grantors, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Collateral consisting of Trademarks, the goodwill connected with
and symbolized by the Trademarks subject to such disposition shall be included.
The Secured Parties Representative may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the sale may be so adjourned.

 

12

 

 

(vii)        The Proceeds of each collection, sale or other disposition under
this Section 4.05, including by virtue of the exercise of any license granted to
the Secured Parties Representative in Section 4.04(b), shall be applied in
accordance with Section 4.09.

 

(b)          Certain Securities Act Limitations. The Grantors recognize that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Secured Parties
Representative may be compelled, with respect to any sale of all or any part of
the Collateral, to limit purchasers to those who will agree, among other things,
to acquire the Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. The Grantors acknowledge that any
such private sales may be at prices and on terms less favorable to the Secured
Parties Representative than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Secured Parties Representative shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the issuer thereof to register it for
public sale.

 

(c)          Notice. The Grantors agree that to the extent the Secured Parties
Representative is required by applicable law to give reasonable prior notice of
any sale or other disposition of any Collateral, ten business days’ notice shall
be deemed to constitute reasonable prior notice.

 

(d)          No Assumption of Obligations. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, the Secured Parties are
not assuming any liability or obligation of any Grantor or any of its Affiliates
of whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
obligations and liabilities of the applicable Grantor and/or its Affiliates, as
the case may be. Without limiting the foregoing, the Secured Parties are not
assuming and shall not be responsible for any liabilities or Claims of any
Grantor or its Affiliates, whether present or future, absolute or contingent and
whether or not relating to a Grantor, the Obligor Intellectual Property, and/or
the Material Agreements, and each Grantor shall indemnify and save harmless the
Secured Parties from and against all such liabilities, Claims and Liens.

 

4.06    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 4.05 are insufficient to cover the
costs and expenses of such realization and the indefeasible payment in full in
cash of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been made), the Grantors shall remain liable
for any deficiency.

 

13

 

 

4.07    Locations; Names, Etc. No Grantor shall (i) change its location (as
defined in Section 9-307 of the NYUCC), (ii) change its name from the name shown
as its current legal name on Annex 1, or (iii) agree to or authorize any
modification of the terms of any item of Collateral that would result in a
change thereof from one Uniform Commercial Code category to another such
category (such as from a General Intangible to Investment Property), if the
effect thereof would be to result in a loss of perfection of, or diminution of
priority for, the security interests created hereunder in such item of
Collateral, or the loss of control (within the meaning of Section 9-104, 9-105,
9-106 or 9-107 of the NYUCC) over such item of Collateral, unless in each case
30 days’ prior written notice has been provided to the Control Agent and such
change is not otherwise restricted by the terms of any Loan Document.

 

4.08    Private Sale. The Secured Parties shall incur no liability as a result
of the sale of the Collateral, or any part thereof, at any private sale pursuant
to Section 4.05 conducted in a commercially reasonable manner. Each Grantor
hereby waives any claims against the Secured Parties Representative, the Secured
Parties or any of them arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Secured Parties Representative,
the Secured Parties or any of them accepts the first offer received and does not
offer the Collateral to more than one offeree.

 

4.09    Application of Proceeds. Except as otherwise herein expressly provided
and except as provided below in this Section 4.09, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Control Agent or the
Secured Parties under this Section 4, shall be applied by the Control Agent or
the Secured Parties (as the case may be):

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out of pocket costs and expenses of the
Secured Parties and the fees and expenses of their agents and counsel, and all
expenses incurred and advances made by the Secured Parties in connection
therewith;

 

Next, to the indefeasible payment in full of the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made) in such
order as the Secured Parties in their sole discretion shall determine; and

 

Finally, to the payment to respective Grantor, or its successors or assigns, or
as a court of competent jurisdiction may direct, of any surplus then remaining.

 

4.10    Attorney in Fact. Without limiting any rights or powers granted by this
Agreement to the Secured Parties, upon the occurrence of an Event of Default
that has not been waived in writing by the Majority Lenders in accordance with
the Loan Agreement, the Secured Parties Representative (and any of its officers,
employees or agents) hereby is appointed the attorney in fact of each Grantor
for the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments that the Secured Parties Representative may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney in fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Secured Parties
Representative shall be entitled under this Section 4 to make collections in
respect of the Collateral, the Secured Parties Representative shall have the
right and power to receive, endorse and collect all checks made payable to the
order of any Grantor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same.

 

14

 

 

4.11    Perfection and Recordation. Each Grantor authorizes the Secured Parties
to file Uniform Commercial Code financing statements describing the Collateral
as “all assets” or “all personal property and fixtures” of such Grantor
(provided that no such description shall be deemed to modify the description of
Collateral set forth in Section 3).

 

4.12    Termination. When all Secured Obligations (other than contingent
indemnification obligations for which no claim has been made) shall have been
indefeasibly paid in full in cash, this Agreement automatically shall terminate,
and the Secured Parties shall, upon request of Grantors, cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the respective Grantor and to be released
and canceled all licenses and rights referred to in Section 4.04(b), in each
case, at Grantors’ sole expense. The Secured Parties shall also, at the expense
of such Grantor, execute and deliver to such Grantor upon such termination such
Uniform Commercial Code termination statements, certificates for terminating the
liens on the Motor Vehicles and such other documentation as shall be reasonably
requested by the respective Grantor to effect the termination and release of the
liens on the Collateral as required by this Section 4.12, in each case, at
Grantors’ sole expense.

 

4.13    Further Assurances. Each Grantor agrees that, from time to time upon the
written request of the Majority Lenders, such Grantor will execute and deliver
such further documents and do such other acts and things as the Majority Lenders
may request in order fully to effect the purposes of this Agreement. The Secured
Parties shall release any lien covering any asset that has been disposed of in
accordance with the provisions of the Loan Documents.

 

Section 5.          Miscellaneous.

 

5.01    Notices. All notices, requests, consents and demands hereunder shall be
delivered in accordance with Section 12.02 of the Loan Agreement.

 

5.02    No Waiver. No failure on the part of any Secured Party to exercise, and
no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by any Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

5.03    Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Majority Lenders (unless the consent of each Secured Party is required in
accordance with Section 12.04 of the Loan Agreement).

 

5.04    Expenses.

 

15

 

 

(a)          The Grantors shall pay or reimburse the Control Agent or the
Secured Parties for costs and expenses in accordance with Section 12.03 of the
Loan Agreement.

 

(b)          The Grantors shall hereby indemnify the Secured Parties, their
Affiliates, and their respective directors, officers, employees, attorneys,
agents, advisors and controlling parties in accordance with Section 12.03(b) of
the Loan Agreement.

 

5.05    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of each Grantor, the
Control Agent, the Secured Parties Representative and the Secured Parties
(provided that no Grantor shall assign or transfer its rights or obligations
hereunder unless consented to in writing by the Majority Lenders in accordance
with the Loan Agreement).

 

5.06    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

5.07    Governing Law; Submission to Jurisdiction; Etc. (a) Governing Law. This
Agreement and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the law of the State of New York,
without regard to principles of conflicts of laws that would result in the
application of the laws of any other jurisdiction; provided that Section 5-1401
of the New York General Obligations Law shall apply.

 

(b)          Submission to Jurisdiction. Each Grantor agrees that any suit,
action or proceeding with respect to this Agreement or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in Houston, Texas or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5.07(b) is for the benefit of the
Secured Parties only and, as a result, no Secured Party shall be prevented from
taking proceedings in any other courts with jurisdiction. To the extent allowed
by applicable Laws, the Secured Parties may take concurrent proceedings in any
number of jurisdictions.

 

(c)          Waiver of Venue. Each Grantor irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Grantor is or may be subject, by suit upon judgment.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
5.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

16

 

 

5.08    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

 

5.09    Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

5.10    Agents and Attorneys in Fact. The Secured Parties may employ agents and
attorneys in fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys in fact selected by it
in good faith.

 

5.11    Severability. If any provision hereof is invalid and unenforceable in
any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

 

5.12    Additional Grantors. Additional Persons may from time to time after the
date of this Agreement become Grantors under this Agreement by executing and
delivering to the Control Agent a supplemental agreement (together with all
schedules thereto, a “Joinder”) to this Agreement, in substantially the form
attached hereto as Exhibit A. Accordingly, upon the execution and delivery of
any such Joinder by any such Person, such Person shall automatically and
immediately, and without any further action on the part of any Person, become a
“Grantor” under and for all purposes of this Agreement, and each of the Annexes
hereto shall be supplemented in the manner specified in such Joinder. In
addition, upon the execution and delivery of any such Joinder, the new Grantor
makes the representations and warranties set forth in Section 2.

 

17

 

 

5.13    Limited Agency for Perfection. (a) The Secured Parties each hereby
appoint Capital Royalty Partners II L.P. as their collateral agent (in such
capacity, together with any successor in such capacity appointed by Capital
Royalty Partners II L.P. and consented to in writing by the Majority Lenders in
accordance with the Loan Agreement (such consent not to be unreasonably withheld
or delayed), the “Control Agent”) for the limited purpose of acting as the agent
on behalf of the Secured Parties with respect to the Pledged Property for
purposes of the perfecting of the Liens of the Secured Parties on the Pledged
Property. The Control Agent accepts such appointment and agrees to hold or to
have control of, as applicable, the Pledged Property for the benefit of itself
and the other Secured Parties and any permitted assignee of any thereof solely
for the purpose of perfecting the security interest granted to such parties in
such Pledged Property, subject to the terms and conditions of this Section 5.13.
All Secured Parties hereby agree that the Control Agent shall have the sole and
exclusive right and authority to give instructions to, and otherwise direct, the
Grantors in respect of the Pledged Property and no other Secured Party will
hinder, delay or interfere with the exercise of such rights by the Control Agent
in any respect. The Grantors hereby agree to pay, reimburse, indemnify and hold
harmless the Control Agent for any claims or losses related to its acting in
such role except to the extent due to the gross negligence or willful misconduct
of the Control Agent. Except as specifically prescribed herein, the Control
Agent shall have no obligation whatsoever to the other Secured Parties including
any obligation to assure that the Pledged Property is genuine or owned by a
Grantor or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.13. In acting on behalf of the other Secured Parties,
the duties or responsibilities of the Control Agent under this Section 5.13
shall be limited solely to physically holding the Pledged Property delivered to
the Control Agent by the Grantors, and entering into control agreements for the
benefit of the Secured Parties, in each case, for purposes of perfecting the
Lien held by the Secured Parties.

 

(b)          The Control Agent shall not have by reason of any document
including this Agreement a fiduciary relationship in respect of any other
Secured Party.

 

(c)          The Control Agent may perform any of its duties under this
Agreement by or through its officers, directors, agents, employees, affiliates
or other designees.

 

[SIGNATURE PAGES FOLLOW]

 

18

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

  NAVIDEA PHARMACEUTICALS, INC., as
Grantor       By /s/ Brent L. Larson     Name: Brent L. Larson     Title:
Executive Vice President & CFO         MACROPHAGE THERAPEUTICS, INC., as
Grantor         By /s/ Brent L. Larson     Name: Brent L. Larson     Title:
Secretary

 

[Signature Page to Security Agreement]

 

 

 

 

CAPITAL ROYALTY PARTNERS II L.P.,
as Secured Party and as Control Agent     By CAPITAL ROYALTY PARTNERS II GP
L.P.,
its General Partner       By CAPITAL ROYALTY PARTNERS II GP LLC,
its General Partner               By /s/ Charles Tate         Name: Charles Tate
        Title: Sole Member           CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” L.P., as Secured Party     By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP L.P., its General
Partner       By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP LLC,
its General Partner               By /s/ Charles Tate         Name: Charles Tate
        Title: Sole Member           PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II L.P., as Secured Party     By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P.,
its General Partner       By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP LLC,
its General Partner               By /s/ Charles Tate         Name: Charles Tate
        Title: Sole Member  

 

[Signature Page to Security Agreement]

 

 

 

 

EXHIBIT A
to Security Agreement

 

Form of Joinder Agreement

 

JOINDER AGREEMENT dated as of [__________] by [NAME OF ADDITIONAL GRANTOR], a
[__________] corporation (the “Additional Grantor”), in favor of CAPITAL ROYALTY
PARTNERS II L.P., CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P. and
PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P. (together, the “Secured
Parties” and each, a “Secured Party”) under the Loan Agreement referred to
below.

 

A.           Reference is made to (i) the Term Loan Agreement (as amended,
supplemented, restated, extended, renewed or replaced from time to time, the
“Loan Agreement”), dated as of May __, 2015, among Navidea Pharmaceuticals,
Inc., a Delaware corporation (“Borrower”), Macrophage Therapeutics, Inc., a
Delaware corporation (“Macrophage”), the other Grantors from time to time party
thereto and the Secured Parties, and (ii) the Security Agreement (as amended,
supplemented, restated, extended, renewed or replaced from time to time, the
“Security Agreement”; capitalized terms used herein by not defined shall have
the meaning ascribed to such terms therein), dated as of May __, 2015, among the
Grantors party thereto, the Secured Parties and the Control Party.

 

B.           Section 5.12 of the Security Agreement provides that additional
Persons may from time to time after the date of the Security Agreement become
Grantors under the Security Agreement by executing and delivering to the Secured
Parties a supplemental agreement to the Security Agreement in the form of this
Joinder.

 

C.           To induce the Secured Parties to maintain the term loans pursuant
to the Loan Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Additional Grantor
has agreed to execute and deliver (i) a Guarantee Assumption Agreement under the
Loan Agreement, and (ii) this Joinder to the Secured Parties.

 

The Additional Grantor hereby agrees to become a “Grantor” for all purposes of
the Security Agreement (and hereby supplements each of the Annexes to the
Security Agreement in the manner specified in Appendix A hereto). Without
limitation, as collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Secured Obligations (other
than contingent indemnification obligations for which no claim has been made),
the Additional Grantor hereby pledges and grants to the Secured Parties as
provided in Section 3 of the Security Agreement a security interest in all of
the Additional Grantor’s right, title and interest in, to and under the
Collateral of the Additional Grantor, in each case whether tangible or
intangible, wherever located, and whether now owned by the Additional Grantor or
hereafter acquired and whether now existing or hereafter coming into existence.
In addition, the Additional Grantor hereby makes the representations and
warranties set forth in Section 2 of the Security Agreement, with respect to
itself and its obligations under this Agreement, as if each reference in such
Sections to the Loan Documents included reference to this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

Exhibit A-1

 

 

IN WITNESS WHEREOF, the Additional Grantor has caused this Joinder Agreement to
be duly executed and delivered as of the day and year first above written.

 

  [INSERT NAME OF ADDITIONAL GRANTOR],
as Grantor       By       Name:     Title:

 

 

CAPITAL ROYALTY PARTNERS II L.P.,
as Secured Party and as Control Agent     By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner       By CAPITAL ROYALTY PARTNERS II
GP LLC, its General Partner               By           Name: Charles Tate      
  Title: Sole Member           CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” L.P., as Secured Party     By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP L.P., its General
Partner       By CAPITAL ROYALTY PARTNERS II –
PARALLEL FUND “A” GP LLC,
its General Partner               By           Name: Charles Tate         Title:
Sole Member           PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II L.P., as Secured Party     By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P.,
its General Partner       By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP LLC,
its General Partner               By           Name: Charles Tate         Title:
Sole Member  





 

Exhibit A-2

 

 

Appendix A

SUPPLEMENT[S] TO ANNEX[ES] TO SECURITY AGREEMENT

Supplement to Annex 1:

[to be completed]

[Supplement to Annex 2:

[to be completed]

Supplement to Annex 3:

[to be completed]

Supplement to Annex 4:

[to be completed]

Supplement to Annex 5:

[to be completed]

Supplement to Annex 6:

[to be completed]

Supplement to Annex 7:

[to be completed]

Supplement to Annex 8:

[to be completed]

 

Exhibit A-3

 

 

ANNEX 1
to Security Agreement

 

CERTAIN GRANTOR INFORMATION

 

Grantor   Legal
Name   Type
of
Org.   Jurisdiction
of Org.   Organization ID
Number
(if applicable)   Mailing Address   Chief
Executive
Office   Other Places of
Business and
Collateral Locations   Former
Names
(both legal
names and
d/b/as)   Former
Chief
Executive
Offices or
Places of
Business   Navidea Biopharmaceuticals, Inc.   Same   Corp.   Delaware   2159135
  5600 Blazer Parkway, Suite 200, Dublin, OH 43017   Same as mailing address  

Reliable

1945 Walton Road

St. Louis, MO

 

OsoBio

4401 Alexander Blvd NE

Albuquerque, NM

 

Cardinal NDC

1950 Bentley Court, Suite 300

Glendale Heights, IL

 

Praxis

7650 Caterpillar Court SW, Ste. D

Grand Rapids, MI

 

  Neoprobe Corporation  

425 Metro Place North, Suite 300

Dublin, OH 43017

 

10 New England Business Center, Andover, MA 01810

  Macrophage Therapeutics, Inc.   Same   Corp.   Delaware   5680660   5600
Blazer Parkway, Suite 200, Dublin, OH 43017   Same as mailing address  

None

 

  None   None  

 

Annex 1-1

 

 

ANNEX 2
to Security Agreement

 

PLEDGED SHARES

 

1.          Pledged LLC Interests. Interests in each limited liability company
as follows:

 

N/A

 

2.          Pledged Partnership Interests. Interests in each general
partnership, limited partnership, limited liability partnership or other
partnership as follows:

 

N/A

 

3.          Pledged Stock. Interests in any entity represented by certificates
as follows:

 

Grantor  Issuer  Certificate
No.  Certificate
Date  No. and Class 
of Pledged Shares;
Par Value  Pledged Units’
Percentage of
all Outstanding
Units  Navidea Biopharmaceuticals, Inc.  Macrophage Therapeutics, Inc.  C-001 
Feb. 26, 2015  298,500 common (par value $0.001)   99% Navidea
Biopharmaceuticals, Inc.  Navidea Biopharmaceuticals Ltd.  5  Apr. 14, 2015  65
ordinary shares (par value 1p each)   65% Navidea Biopharmaceuticals, Inc. 
Cardiosonix, Ltd.  A100  July 24, 2013  213,029.7 common shares (par value 0.1
NIS)   65%

 

Annex 2-1

 

 

 

ANNEX 3
to Security Agreement

 

PROMISSORY NOTES

 

None.

 

Annex 3-1

 

 

ANNEX 4
to Security Agreement

 

COPYRIGHTS, COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR COPYRIGHT REGISTRATIONS

 

Obligor Owner  Title of Work  Registration Number (if
registered)  Date of Issuance (if
Registered) or
Application Date (if
applied for only) Navidea Biopharmaceuticals Inc.  “Neoprobe Corporation
OneMedPlace Finance Forum San Francisco, CA January 2010.”
Registration #: TX0007391587  TX0007391587  2011-07-01 Navidea
Biopharmaceuticals Inc.  “Neoprobe Corporation Product Pipeline — Oncology
Diagnostic Drugs.”
Registration #: TX0007400138  TX0007400138  2011-07-05

 

Annex 4-1

 

 

ANNEX 5
to Security Agreement

 

PATENTS AND PATENT APPLICATIONS

 

Owner   Patent Description/Title   Jurisdiction   Patent Number (if
issued)/Application
Number (if applied
for only)   Issuance Date
(if
issued)/Filing
Date (if
applied for
only) Navidea Biopharmaceuticals, Inc.  

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

  US   6,409,990   6/25/2002 Navidea Biopharmaceuticals, Inc.  

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

 

Europe [France, Germany, Netherlands, Italy, Spain Sweden, GB-UK] 

  EP1178838B1   9/29/04 Navidea Biopharmaceuticals, Inc.  

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

  JP   4056701   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  US  

8,545,808

 

  10/1/2013 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  US  

14/039,648 (Pending)

 

  9/27/2013 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  EP   EP10736135.4 (Pending)   1/28/2010 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  AU   2010208624 (Pending)   1/28/2010 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  CA  

2,750,230 (Pending)

 

  1/28/2010

 

Annex 5-1

 

 

Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  JP  

2011-547973 (Pending)

 

  1/28/2010 Navidea Biopharmaceuticals, Inc.  

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

  KR   2011-7020202 (Pending)   1/28/2010 Navidea Biopharmaceuticals, Inc./OSU  

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

  US   14/338,332   7/22/2014 Navidea Biopharmaceuticals, Inc./OSU  

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

  PCT   PCT/US14/47708   7/22/2014 Navidea Biopharmaceuticals, Inc.  

"Compositions and Methods for Diagnosing and Treating Macrophage Related
Disorders Using Carbohydrate Based Macromolecular Carrier"

(Lymphoseek – New Field/Composition)

  US   62/031,348   7/31/2014 Navidea Biopharmaceuticals, Inc./OSU  

"Compounds and Compositions for Targeting Macrophages and Other CD206 High
Expressing Cells and Methods of Treating and Diagnosing Using Same"

(Lymphoseek – New Field/Composition)

  US   62/106,194   1/21/2015 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  US   7,772,256   8/10/2010

 

Annex 5-2

 

 

Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  EP   08724190.7 (pending)   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  AR   080100905 (pending)   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  AU   2008221668   7/28/2011 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  BR   PI0808503-0 (pending)   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  JP   552641/2009 (pending)   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  CA  

2680157

(pending)

  3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  CN   201210093347.6 (pending)   3/31/2012 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  CN   200880014994.5   6/13/2012 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  IN   5412/DELNP/200 (pending)   3/5/2008 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  KR   2009/7018603 (pending)   3/5/2008

 

Annex 5-3

 

 

Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  MX   299829   6/4/2012 Navidea Biopharmaceuticals, Inc.  

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

  RU   2472789   N/A Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  US   8,193,363   6/5/2012 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  US   8,653,274   2/18/2014 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  US  

14/149,563

(pending)

  1/7/2014 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  EP  

09810319.5

(pending)

  8/28/2009 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  EA   EA19093   1/30/2014 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  AR  

090103323

(pending)

  8/28/2009 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  AU   2009286176   8/23/2012

 

Annex 5-4

 

 

Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  BR  

PI0917147-9

(pending)

  8/28/2009 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  JP  

5613669

(pending)

  10/29/2014 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  CA  

2735497

(pending)

  8/28/2009 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  CN   102197036   12/10/2014 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  CN  

201410653507.7

(pending)

  N/A Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  CN  

201410655681.5

(pending)

  N/A Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  IN  

1428/DELNP/2011

(pending)

  8/28/2009 Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  KR  

2011/7004579

(pending)

  8/28/2009

 

Annex 5-5

 

 

Navidea Biopharmaceuticals, Inc.  

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

  MX   303024   9/4/2012 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  US   8,163,928   4/24/2012 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  US   8,957,215   2/17/2015 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  EP  

7709290.6

(pending)

  1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  AR  

70100305

(pending)

  1/24/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  AU  

2007207904

 

  1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  BR  

PI0707283

(pending)

  1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  JP   5289061   1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  CN   101410393   1/25/2012 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  IN  

6133/DELNP/2008

(pending)

  1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  KR   10-1406248   6/19/2014 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  RU   2008130695   1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

  MX   2008/009396   1/25/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl substituted benzoxazoles”

(AZD2995)

  US   7,670,591   3/2/2010 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl substituted benzoxazoles”

(AZD2995)

  EP  

7748254.5

(pending)

  6/18/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl substituted benzoxazoles”

(AZD2995)

  CN   200780030807.8   6/18/2007

 

Annex 5-6

 

 

Navidea Biopharmaceuticals, Inc.  

“Heteroaryl substituted benzoxazoles”

(AZD2995)

  IN  

10035/DELNP/2008

(pending)

  6/18/2007 Navidea Biopharmaceuticals, Inc.  

“Heteroaryl substituted benzoxazoles”

(AZD2995)

  JP   5548842   6/18/2007

 

Annex 5-7

 

 

ANNEX 6
to Security Agreement

 

TRADE NAMES, TRADEMARKS, SERVICES MARKS, TRADEMARK AND SERVICE MARK
REGISTRATIONS AND APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS

  

Owner   Trademark   Jurisdiction   Registration
Number (if
registered)/Serial
Number (if 
applied for only)   Registration
Date (if
registered)/
Filing Date (if
applied for
only) Navidea Biopharmaceuticals, Inc.  

“LYMPHOSEEK"

(Standard Characters)

  US   3,163,525   10/24/2006 Navidea Biopharmaceuticals, Inc.  

“LYMPHOSEEK"

(Standard Characters)

  CA   1647184   10/9/2013 Navidea Biopharmaceuticals, Inc.  

“LYMPHOSEEK"

(Standard Characters)

  EP   12,204,202   3/5/2014 Navidea Biopharmaceuticals, Inc.  

“LYMPHOSEEK"

(Standard Characters)

  JP   5,649,575   2/14/2014 Navidea Biopharmaceuticals, Inc.  

“LYMPHOSEEK"

(Standard Characters)

  CN   13988394   1/27/2014 Navidea Biopharmaceuticals, Inc.  

"LYMPHOSEEK"

(Logo)

  US   86/055,675   9/4/2013 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA"

(Standard Characters)

  US   4,514,173   4/15/2014 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA"

(Standard Characters)

  CA   1647179   10/9/2013 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA"

(Standard Characters)

  EP   122,041,786   3/6/2014 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA"

(Standard Characters)

  JP   5,652,414   2/28/2014 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA"

(Standard Characters)

  CN   14109341   3/4/2013 Navidea Biopharmaceuticals, Inc.  

"NAVIDEA BIOPHARMACEUTICALS"

(Logo)

  US   4,207,633   9/11/2012 Navidea Biopharmaceuticals, Inc.  

"MANOCEPT"

(Standard Characters – Class 5)

  US   86/287,230   5/21/2014 Navidea Biopharmaceuticals, Inc.  

"MANOCEPT"

(Standard Characters – Class 42)

  US   86/287231   5/21/2014

 

Annex 6-1

 

 

ANNEX 8
to Security Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

Annex 8-1

 

